Citation Nr: 1800537	
Decision Date: 01/05/18    Archive Date: 01/19/18

DOCKET NO.  14-08 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a low back disorder, to include disc pathology. 


REPRESENTATION

Appellant represented by:	Larry Knopf, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Elliot Harris, Associate Counsel


INTRODUCTION

The Veteran had a period of active duty service from November 1970 to November 1972.  He had subsequent time as a Member of the Reserve.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

In April 2016, the Veteran testified at a hearing before a Veteran's Law Judge (VLJ) of the Board.  The transcript is of record.

This appeal was processed using the Legacy Content Manager Documents and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.


FINDING OF FACT

The Veteran's low back disorder, including disc pathology, is not shown to be related to active duty service or to any occurrence or event therein and arthritis was not shown to manifest within one year following separation from service.


CONCLUSION OF LAW

The Veteran's low back disorder, including disc pathology was not incurred in or aggravated by active service, and arthritis may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2017). 

A standard November 2005 letter satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. 
§ 5103(a) (West 2014); 38 C.F.R. § 3.159(c) (2017).

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the Veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

The Veteran's service treatment records have been obtained and the Veteran has received treatment at VA health care facilities.  Any pertinent private records have been obtained.  The VA records have been obtained

The Veteran was afforded a VA examination connected with the claim most recently in January 2006 which includes an opinion as to the etiology of any current herniated disc of the lumbar spine and its relationship to his period of service.  

SERVICE CONNECTION FOR A LOW BACK DISORDER

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2017).  "To establish a right to compensation for a present disability, a Veteran must show:  '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called "nexus requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Certain disabilities, including arthritis, may be presumed to have been incurred in service where demonstrated to a degree of 10 percent within one year following separation from qualifying service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The first element of Shedden is established for this claim because the record clearly demonstrates that the Veteran currently has a low back disorder, including disc pathology.  A January 2006 VA examination diagnosed the Veteran with a herniated disc of the lumbar spine.  The dispositive question then, is whether the Veteran's low back disorder, including disc pathology, is related to disease or injury that is the result of service. 

The Veteran's essential contention is that he currently suffers from a low back disorder, including a herniated disc of the lumbar spine directly related to a fall from his barracks bed during his period of active duty service.  The Board acknowledges that the earliest medical evidence of the Veteran's lower back pain was taken from a VA examination dated September 1972.  The Board also acknowledges that the Veteran was first diagnosed with a herniated disc of the lumbar spine in 1994 approximately 22 years after the Veteran's discharge from service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed of service connection).  Lastly, the Board acknowledges that the Veteran did not file a claim of service connection for a herniated disc of the lumbar spine until 2009, approximately 33 years following his separation from service.  There is no medical evidence of a nexus between service and the Veteran's current low back disorder.  See Pond v. West, 12 Vet. App. 341(1999).  The Board finds service connection not warranted for a low back disorder, including disc pathology because the record indicates onset many years after service and is not shown to be related to service.  

The Veteran's Service Treatment Records (STR's) confirm that upon entrance in November 1970 and at separation in November 1972, the Veteran's spine was evaluated as normal with no abnormalities during physical examinations.

On a September 9, 1972 STR's, the military examiner diagnosed the Veteran with musculoskeletal lower back pain of the lower dorsal, but did not find any evidence of a herniated disc of the lumbar spine. 

September 19, 1972 STR's reveal that the examiner noting the Veteran's complaints of lower back pain during a military emergency room medical evaluation.  Here, the Veteran was admitted due to a medical condition unrelated to the Veteran's back pain.  There was also a notation of mechanical low back pain, treated during a 4 day hospitalization, along with other pathology.  After which he was returned to duty.

On an April 2016 hearing, the Veteran testified that he suffered a back injury while in-service and was prescribed medication and a period of bed rest by the military medical examiner.  The Veteran also testified that he was never hospitalized again during active duty service for his back.  The Veteran also testified that when he enlisted in the Navy Reserves in 1988, the examiner did not note or diagnose complaints or symptomatology of back pain on the Veteran's STR's.

On Navy Reserve STR's dated 1988, the examiner noted that Veteran is in good health and reveals no complaints or treatments for a herniated disc of the lumbar spine. 

Navy Reserve STR's dated, October 1988, June 1989, July 1989, July 1990, September 1990,  November 1990 , August 1991, July 1992, June 1993, reveal that there has been no adverse changes to the Veteran's health.  The Veteran was repeatedly cleared for medical duty with no record of complaints, symptomology, or diagnosis of a herniated disc of the lumbar spine or other low back pathology. 

Navy Reserve STR's dated February 1993 reveal that the Veteran's first complaints of back pain since his active duty service resonates from an automobile accident which occurred on December 1992. 

Navy Reserve STR's dated October 1993 reveal that the Veteran was diagnosed with anular disc protrusion resulting in foraminal stenosis bilaterally at the L5-S1 level.  The examiner also noted that he was suspicious of an extruding disc fragment in the right lateral recess area. 

March 1994 Navy Reserve STR's and private medical records reveal that the Veteran underwent a lumbar microdiskectomy procedure of his right L5-S1. 

April 1994 Navy Reserves STR's reveal the Veteran was placed on a temporary "not physically qualified for duty" status where he was prohibited from performing drills, annual training, or inactive duty for training until cleared by the medical department. 

August 1994 Navy Reserve STR's reveal the Veteran was placed on desk job only status with, no running, heavy lifting, or prolonged standing pending a review by the Navy Medical Review board; shortly thereafter, the Veteran was medically discharged from the Navy Reserves. 

On a January 2006 VA examination, the examiner noted the Veteran is able to flex forward 90 degrees, extend back approximately 20 degrees, has 30 degrees of right and left lateral flexion and 30 degrees of right and left lateral rotation. The examiner also noted negative straight leg raise bilaterally and no further limitations due to weakness fatigue pain or lack of endurance with repetitive movement. The examiner noted the Veteran's strength is grade 5 of 5 bilateral and lower extremities DTRs 2+ bilateral lower extremities.  The examiner diagnosed the Veteran with degenerative changes in his spine related to Grade 1 of 2 spondylolisthesis .

Regarding whether the Veteran's low back disorder, including disc pathology was service connected; the VA examiner opined that the Veteran's back pain is most likely not the result the aforementioned barracks injury that he suffered in 1972 where he injured his back jumping out of bed.  The examiner noted that upon discharge from active duty, the Veteran STR's do not indicate any complaints, diagnosis, or symptomatology of a lower back disability.  The examiner also noted that upon the Veteran's discharge from active duty service in 1972 and his enlistment in the Navy Reserves in 1988, the Veteran's medical records do not reveal any complaints of back pain.  The examiner opined it is more likely that the Veteran's work as manual laborer.  More specifically, the examiner opined that the steel mills, post office, along with his substantial weight gain most likely contributed to his current back problems.  

The Board finds that, the preponderance of the evidence is against finding that the Veteran's low back disorder is service connected.  No evidence of the record from the Veteran's STR's to the Veterans VA and private treatment records demonstrate that the Veteran's herniated disc of the lumbar spine is in any way service related or was aggravated by service.  Rather, the evidence, including Reserve examinations prior to December 1992 fails to reveal any pertinent complaints or findings.  The record demonstrates that following a motor vehicle accident in December 1992 the Veteran had complaints which revealed the onset of disc pathology, ultimately resulting in surgery.  Nothing in the clinical record suggests this was related to service.

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107 (b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for a low back disorder, including disc pathology is denied. 


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


